Citation Nr: 0909329	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to 
September 1992 with subsequent service in the Army National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for depression, 
mechanical low back pain, and entitlement to nonservice-
connected pension benefits.  In October 2003, the Board 
denied the claim of service connection for a psychiatric 
disorder (including depression), and remanded the claim of 
service connection for a low back disorder.  In June 2005 and 
June 2007, the Board again remanded the appeal.  In November 
2008 the RO granted entitlement to non-service connected 
pension.  Accordingly that matter is no longer on appeal.    


FINDING OF FACT

It is not shown that the Veteran's current low back 
disability is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A June 2007 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).   

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service treatment records reveal that on the November 1980 
entrance examination the spine was found to be normal and the 
Veteran did not report any prior or current low back 
problems.  Subsequently, the Veteran was seen by medical 
personnel multiple times for back problems during service.  
In March 1985 he had back pain after running, which got worse 
through the day.  Physical examination showed difficulty 
twisting and bending.  The diagnostic impression was muscle 
strain.  In May 1985 he was hit with a heavy object the prior 
week and was having low back and side pains.  In July 1987 he 
was also seen for low back pain.  He was given instructions 
for warm soaks with wet towels, provided with analgesic balm 
and aspirin and given a 5 day profile.  In March 1988 he was 
advised to take two aspirin every 4 hours, do warm soaks and 
apply an ace bandage as needed for low back pain.  

In June 1990 the Veteran was seen for right-sided low back 
pain with a duration of five months.  A July 1990 physical 
therapy consultation request similarly shows that the Veteran 
had been having pain in his right flank for 4 or 5 months.  
On examination there was spasm of the right lumbar paraspinal 
muscles and pain on rotation, flexion and extension.  A July 
1990 physical therapy evaluation then found  lumbar spine 
asymmetry, exquisitely tender paravertebral muscles (L1 to 
L5) and spinous process.  The diagnostic assessment was 
mechanical low back pain.  A separate July 1990 note shows a 
diagnostic assessment of mechanical low back pain and that 
the Veteran was instructed to take Tylenol every 4 hours and 
to follow-up with sick call.  In August 1990 the Veteran did 
not report any improvement in his low back pain after 
undergoing a profile and a course of back exercises.  It was 
noted that he had been seen in the emergency room in late 
July due to a sudden increase in low back pain.  Physical 
examination showed pain to palpation of the lumbar paraspinal 
muscles.  The diagnostic impression was unresolved low back 
pain that appeared to be of soft tissue/muscular origin.  In 
February 1991 he pulled his upper back while doing push-ups.  
In February 1992 he reported that he had fallen 3.5 feet from 
a truck.  X-rays were read as normal and he had tenderness in 
his left shoulder and hips.  On April 1992 separation 
examination the Veteran's spine was found to be normal.  On 
his April 1992 Report of Medical History at separation he did 
not report recurrent back pain although the accompanying 
physician's summary did note mechanical low back pain.

A July 1992 physical therapy consultation request sheet shows 
that the Veteran was complaining of a strain of the right 
back.  He had severely twisted the back the previous day 
playing softball.  It was also noted that the Veteran had a 
history of back injury in April 1992 when he had fallen onto 
his back from a ladder.  The subsequent physical therapy 
diagnostic assessment was back pain.  In July 1993 the 
Veteran was seen for acute back pain resulting from twisting 
while throwing a softball.  He complained of severe pain in 
the right mid back and mild pain in the left thigh.  The 
diagnostic assessment was perivertebral muscle strain of the 
mid back and muscle strain of the left thigh.  

VA medical records from 2000 to the present show ongoing 
treatment for low back problems.  

May 2000 VA lumbar spine X-rays produced a diagnostic 
impression of normal lumbar spine.  

In a July 2000 statement the Veteran indicated that his back 
problems started when he fell backwards from an operations 
van during a field exercise.  He had also previously had a 
float pad weighing approximately 90 to 120 pounds fall onto 
his back.  

A May 2001 MRI of the lumbosacral spine showed degenerative 
disc desiccation at several levels, most pronounced at the 
L5-S1 level.  There was very mild central canal stenosis at 
L5-S1 and to a lesser degree at the L4-5 level.  The L5-S1 
intervertebral nerve root canals were also minimally 
narrowed, to a greater degree on the left.   

In a May 2002 statement a fellow serviceperson, C.C., 
indicated that she was the Veteran's first line and immediate 
supervisor in February 1992, when he fell off a ladder and 
fell backward to the ground approximately 5 to 6 feet below.  
It was very clear that the Veteran was in severe pain after 
the fall.  A Med-Evac was subsequently ordered to pick him 
up.  C.C. did not realize the extent of the Veteran's 
injuries at the time but as time passed she witnessed him 
going to sick call a number of times on account of the 
injury.  There were also other times when she would see how 
much pain he was in and urge him to go to sick call.  

Records from Carolina Pain Specialists from 2002 and 2003 
show treatment for low back pain.  Treatment modalities 
included pain medication, muscle relaxants and steroid 
injections.   

A July 2002 VA MRI of the lumbar spine showed degenerative 
disc desiccation at several levels, most pronounced at the 
L5-S1 level.  This was unchanged from the prior study of May 
2001.  There was very minimal compression under the anterior 
surface of the thecal sac at the L4-L5 levels due to mild 
annular bulging.  There were no other abnormalities of the 
lumbar spine.  A July 2002 MRI scan of the thoracic spine 
appeared normal.  

In a May 2005 statement a friend of the Veteran indicated 
that he witnessed the Veteran's motorcycle accident in 1980.  
The Veteran went down on his left side and slid causing 
damage to his back, spine, left shoulder, left forearm and 
left knee.  Although the Veteran did seem to be fading in and 
out of consciousness at the time he inquired about "how bad 
his back was messed up."  

On August 2006 VA examination the pertinent diagnoses 
included mild scoliosis of the thoracic spine and 
degenerative disc disease of the cervical spine.  Regarding 
the lumbar spine the examiner found that the available 
objective data did not support a diagnosis.  As far as 
treatment for his lumbar spine was concerned the Veteran 
reported that he had an injection in the spine two times in 
1993 and was placed on Ultram.  He had also previously 
received Mobic and Flexeril.  He reported constant, severe, 
7/10 pain that did not radiate.  It affected his ability to 
walk for a few yards and bending would bring on a flare-up of 
pain.  He further reported that he received treatment and 
evaluation for lower back pain in 1999 in relation to his 
work and was told that he had degenerative disc disease.  He 
then followed up with VA in 1999 and received steroidal 
injections.  The Veteran had not been employed since 1999.  
The low back problem affected his ability to drive and he 
needed to avoid lifting weights.  

On examination, flexion of the lumbar spine was significantly 
limited but was not additionally limited following repetitive 
use.  There was no muscle spasm and straight leg raises were 
negative bilaterally.  There was tenderness throughout with 
minimal palpation.  The examiner noted that an X-ray of the 
thoracic spine showed mild S-shaped scoliosis and that lumbar 
spine X-rays were normal.  There were incidental findings of 
degenerative changes seen at the SI joints.  The examiner 
commented that he could not explain the Veteran's severe loss 
of range of motion and reports of pain given the lack of 
objective findings and the mild scoliosis.  He also opined 
that the mild thoracic spine scoliosis was less likely than 
not related to service.  He noted that the Veteran sustained 
a self-limiting muscle strain of the thoracic spine that 
resolved and that there was no evidence of aggravation of an 
underlying pre-existing scoliosis during military service.     

On August 2008 VA examination the diagnosis was degenerative 
arthritis of the lumbosacral spine, of mild to moderate 
degree.  The Veteran reported that in 1980 he was in a 
motorcycle accident before he was on active duty and had a 
bad road rash.  No x-rays were taken at the time.  The 
Veteran also reported a number of the low back problems 
documented in the service treatment records.  After service 
he worked as a heavy duty operator from 1992 until 1999 and 
occasionally had some low back pain but was able to perform 
his work without significant difficulty.  In 1999 he had what 
he called onset of severe back pain that he could not relate 
to any specific injury at the time.  Since that time he had 
persistent sharp pain radiating into his right buttock, right 
posterior thigh and low back, occasionally into the right 
hip.  Since 1999 he had been unable to work.  He indicated 
that he was in some level of constant pain with variable 
episodes of increased pain.  He took Tylenol and a muscle 
relaxant for pain.

Examination of the spine showed no apparent scoliosis and a 
level pelvis.  The Veteran was able to stand on each leg and 
support himself.  On range of motion testing, motion was 
reduced and the Veteran complained of pain, but it was 
difficult to tell how much cooperative effort was being made.  
There were no evident muscle spasms and no abnormal posture 
of the spine noted.  Straight leg raising was positive at 
about 70 degrees on the left, with the Veteran mainly 
complaining of pain behind the left knee.  On the right, 
straight leg raising was to approximately 80 degrees with a 
complaint of discomfort in the posterior thigh.  There was no 
complaint of pain into the calf or down into the foot on 
either side.  

The examiner noted that review of an MRI from July 2008 was 
interpreted as a normal appearing spine for age with no cord 
compression, or traumatic lesions and degenerative arthritic 
changes consistent with the Veteran's age.  The examiner also 
noted that a July 2002 MRI was interpreted as degenerative 
disc desiccation at several levels in the lumbosacral spine 
but unchanged from May 2001 with no other abnormalities and 
that an MRI of the thoracic spine on July 2002 was 
interpreted as normal.  The examiner further indicated that 
he believed that the interpretations of the MRI of the lumbar 
spine from July 2002 and from July 2008, though they had some 
difference in wording from the radiologist, both represent 
mild degenerative arthritis of the lumbosacral spine and were 
really of no significant difference.  The examiner then found 
that it was not at least as likely as not that any low back 
disability was related to service.  

In an August 2008 addendum to the examination report, the 
examiner noted that he had reviewed the claims file and did 
not feel that there was any alteration in the previous report 
as far as the diagnosis or the questions answered.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
listed, chronic disabilities, including arthritis are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



IV.  Analysis

It is clear from the record that the Veteran did experience 
back problems in service, including back injuries from a fall 
and from being hit by a heavy object.  On separation 
examination, however, the spine was found to be normal.  The 
Veteran then did have some subsequent back problems during 
his National Guard Service.  After July 1993, however, the 
record does not contain any objective evidence of treatment 
or evaluation for low back problems until 2000, although the 
Veteran did report that he had had to stop working a year 
earlier in 1999, in part due to low back problems.  Thus, it 
is not shown that the Veteran incurred arthritis during 
service or within a year after service so as to warrant 
presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

As of 2001, the Veteran has consistently received treatment 
and evaluation for low back problems, with the most current 
VA examination showing a diagnosis of degenerative arthritis 
of the lumbar spine of mild to moderate degree.  This finding 
does affirmatively establish that the Veteran has a current 
low back disability.  

Given that the record shows that the Veteran has at least 
some level of current low back disability and that he had 
some level of low back injuries in service, the remaining 
question is whether the current disability is related to the 
injuries in service.  In this regard the August 2008 VA 
examiner specifically found that it was less likely than not 
that any current low back disability was related to service.  
In conjunction with this finding the examiner noted that the 
pertinent radiological evidence showed a normal appearing 
spine for the Veteran's age with no cord compression or 
traumatic lesions, and degenerative arthritic changes 
consistent with the Veteran's age.  Additionally, although 
the Veteran contends that his current low back disability is 
related to service, as a layperson he is not competent to 
provide an opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, as 
there is no other evidence of record pertaining to a 
potential relationship between service and current low back 
disability, the weight of the evidence is against finding 
that such a relationship exists.  
    
The Veteran's representative contends that the August 2008 
opinion is insufficient because the examiner did not provide 
a rationale for his finding.  The Board does find that the 
examiner presented a rationale, however, by indicating that 
the Veteran's current mild to moderate degenerative arthritis 
of the lumbar spine was consistent with his age.  Although 
not explicitly stated, this finding clearly indicates the 
examiner's opinion that the Veteran's mild to moderate low 
back disability is a result of the normal aging process 
rather than any injury, which occurred in service.  The Board 
further notes that the examiner did review the Veteran's 
claims file, including the service treatment records and post 
service treatment records in conjunction with the provision 
of the opinion. 

In summary, given that arthritis is not shown to have been 
manifest in the first post service year and there is no 
competent medical evidence of a nexus between the Veteran's 
current low back disability and his military service, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against this claim and it must be denied.


ORDER

Entitlement to service connection for low back disability is 
denied.     



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


